UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4185



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH A. HARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-97-265)


Submitted:   July 23, 2002                 Decided:   October 3, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Keith A. Harrison appeals the district court’s order revoking

his term of supervised release and sentencing him to eighteen

months’ imprisonment.    Finding no error, we affirm.

       Harrison contends the district court erred in refusing to

admit evidence explaining why Harrison tested positive for cocaine

use.    We review for an abuse of discretion, see United States v.

Francisco, 35 F.3d 116, 118 (4th Cir. 1994), and find none.

       Harrison contends his eighteen-month sentence exceeds the

statutory maximum provided by 18 U.S.C. § 3583(e)(3) (2000).     We

find the district court properly sentenced Harrison within the

statutory maximum.    See United States v. Hager, 288 F.3d 136 (4th

Cir. 2002) (holding that a defendant does not receive credit

against the maximum revocation prison term for time previously

spent on home detention).

       Accordingly, we affirm Harrison’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2